Dear Captain Booker,
Your request for an Attorney General's Opinion has been forwarded to me for research and reply.  You asked the following question:
What is the percentage of fines to be disbursed to:
1. Sheriff's Office
2. District Attorney's Office
3. Municipality
as pertains to a city charge of a violation of La. R.S. 14:98?
In response to your question, the statutory authorities governing the percentage of fines to be disbursed, which are collected for a violation of La. R.S. 14:98, are La. R.S.13:1894.1 (C)(1) and La. R.S. 15:571.11 (A)(1)(a), (A)(1)(b), (B).
La. R.S. 13:1894.1 (C)(1) states that when a fine is collected for a violation of La. R.S. 14:98 by a city, parish or municipal court the procedure for its disbursement depends upon whether or not there is a city court present within the territorial limits of the city or municipality wherein the violation occurred.  If La. R.S. 14:98 is violated within the territorial limits of a city or municipality in which a city court is present, then:
      [A]ll fines, forfeitures, and penalties, exclusive of costs, collected in city, parish, and municipal courts for violations of R.S. 14:98, shall be paid into the city treasury or as otherwise provided by law. . .
La. R.S. 13:1894.1 (C)(1).
However, if La. R.S. 14:98 is violated within the territorial limits of a city or municipality not having a city court, then:
      [A]ll said fines, forfeitures, and penalties collected by the district court wherein said prosecution is actually brought shall be distributed and disbursed by said court to the governing authority of the municipality within whose boundaries said violation occurred.
La. R.S. 13:1894.1 (C)(1).
If a violation of La. R.S. 14:98 occurs outside the territorial limits of a city or municipality, then La. R.S. 13:1894.1 (C)(1) provides that:
      [T]he fines shall be made payable to the governing authority of the parish or as otherwise provided by law; however, in the case of all such charges filed in a parish court, said funds shall be payable to the parish or as otherwise provided by law. . .
(emphasis added).
The statement "or as otherwise provided by law" refers to La. R.S. 15:571.11. Section (1)(b) of 15:571.11 lists the percentage distribution of the fines that are collected by the courts for a violation of LA. R.S. 14:98:
      (b) The sheriffs throughout the state, the parish of Orleans excepted, shall retain twelve percent of the amount of fines collected to go into the sheriff's general fund in each parish and an additional twelve percent of the amount of fines collected shall be transmitted to the district attorney of the judicial district or to be used by the district attorney in defraying such expenses of his office as in his discretion may be necessary.
In addition, it is important to note that after the fines have been disbursed to the sheriff and to the district attorney,  La. R.S. 15:571.11 (B) authorizes a sheriff, if so ordered, to pay the salary of a secretary for the district judge, prior to depositing the fines and forfeitures into the treasury of the parish.
Once all of the conditions of La. R.S. 15:571.11 (A)(1)(b) and (B) have been met, the remaining fines are to be "paid into the treasury of the parish in which the court is situated and deposited into a special `Criminal Court Fund' account" according to La. R.S. 15:571.11 (A)(1)(a).
La. R.S. 15:571.11 (A)(1)(a), (A)(1)(b) and (B) also govern the percentage of fines to be disbursed for all violations of La. R.S. 14:98 prosecuted in a district court.
Finally, according to Attorney General Opinion No. 93-683 La. R.S. 571.11 does not create a new court fund, but rather uses the term "court fund" generically to refer to the existing fund of each judicial district, whether it is called a district court fund, judicial expense fund or judicial clerk's fund as provided for by La. R.S. 13:991-996.33.
I hope the foregoing has adequately answered your question.  If our office may be of any further assistance, please do not hesitate to contact us.
Sincerely,
                              RICHARD P. IEYOUB Attorney General
BY: DONALD ROWAN JR. Assistant Attorney General CC:   Honorable Don Burkett, District Attorney